H. Brown, J.,
dissenting. I agree with the majority that we should decide the issue presented for review, though the consequence of our ruling will have no effect upon the appellee Huffer or his discipline by the appellant, the Circleville City School District Board of Education.
I have no quarrel with the majority in (1) its citation of authority to support the proposition that a court should not substitute its judgment for a school board’s; (2) its determination that board Policy No. 622 is not constitutionally overbroad; and (3) its concern with the current drug and alcohol crisis, and the concomitant need to educate young people to the hazards of substance abuse. Further, I subscribe to the syllabus law.
However, I do not join the majority because these points of agreement are not dispositive of the issue in the case. The facts before us are these. Appellee, a high school senior, with school permission, went to Ohio University for a typical day of college visitations. During that visitation, and with the consent of his parents, he had “a beer or two” with his lunch. At the conclusion of this college visit he returned to participate in wrestling practice as a member of the Circleville wrestling team. This fact pattern does not lead me to invoke the spectre of “the current drug and alcohol crisis.”
I dissent because there was no evidence to support the board’s finding that appellee was “under the influence of * * * [an] alcoholic beverage” while attending a school activity. The only evidence was the smell of beer on his breath coupled with his admission to having one or two beers with lunch. There is no evidence that any aspect of his behavior indicated the influence of alcohol. It is not even claimed that appellee’s behavior at wrestling practice was inappropriate, unruly or detrimental.
A school board, in enforcing its proper rule that one not participate in school activities while “under the influence,” does not have to meet criminal standards such as those found in driving-under-the-influence statutes. However, there should be some evidence that the behavior of the student was influenced before the student is punished for being under the influence of alcohol. Since there was no such evidence, I find the suspension meted out by the appellant to be an abuse of discretion. I would affirm the determinations made by the court of appeals and by the trial court in this matter.
Sweeney and Holmes, JJ., concur in the foregoing dissenting opinion.